DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant's reply filed August 3, 2022 to the restriction requirement made on June 21, 2022.
	Applicant's election of Group I claims 1-15 and 17 without traverse and the species terpolymer of vinylpyrrolidone, vinyl caprolactum and dimethylaminoethyl methacrylate in the reply filed on August 3, 2022 acknowledged.  Upon further consideration the specific species election has been withdrawn.
The restriction requirement is deemed proper and made FINAL.   
Claims 16, and 18-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-15 and 17 and are herein acted on the merits.
The restriction requirement is deemed proper and made FINAL.
Claims 1-20 are pending.
Claims 1-15 and 17 are herein acted on the merits.
Application Priority
This application filed 4/23/2020, claims priority to the PRO 62/841,091 filed 04/30/2019.

The following rejections are made:
 Claim Objections
Claim 8 is objected to because of the following informalities:  The claim “further comprises sensate”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The claim “further comprises…”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The claim “further comprises…”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim “further comprises…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "2 to 25 wt%" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "5 to 10 wt%" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aranki (U.S. Patent Publication 20170071874 Al) in view of Kamishita (U.S. Patent 4316887 A) and Caprasse et al. (US 20130287856 A1).
The claims read on a topical analgesic composition comprising: 12 to 16 wt. % menthol; 4 to 8 wt. % camphor; 2 to 15 wt. % film-forming polymer; and 50 to 70 wt. % solvent, wherein the topical analgesic composition has a viscosity from 800 to 1400 centipoise.
Aranki teaches a topical analgesic formulation 6A comprising a mixture of 8 to 40 wt. % of menthol; less than 3 wt. % of camphor; less than 10 wt. % carbomers; 2 to 50 wt. % isopropyl alcohol; and 2 to 50 mw. % water. (Table 6: pages 10-11) The isopropyl alcohol and water are used as solvent in the formulation (instant claim 14). The formulation also comprises 0.05 —5 wt. % of total essential oils including eucalyptus oil, peppermint oil, rosemary oil and Boswellia carterii oil (instant claims 10 — 11). The topical analgesic can comprise any one of the following ingredients in an amount of less than 1, 0.5, or 0.1 weight percent: artificial dyes, artificial fragrances.
Aranki does not explicitly teach the topical analgesic gel composition comprising 4 to 8 wt. % camphor; 0.5 to 1.5 wt. % sensate; and wherein the composition has a viscosity from 800 to 1400 centipoise; has a pH of 6 to 7 ; and a specific gravity of 0.7 to 1.0.
Kamishita teaches a preparation for topical application comprising a mixture of menthol and camphor, carboxyvinyl polymer and a basic substance, wherein the preparation has a pH of 6.0 to 7.5 and a viscosity of 2,000 to 20,000 centipoises. (column 2 lines 19-27). The topical preparations containing menthol and/or camphor as active ingredient(s) and contemplated by this invention may further incorporate  antihistamine such as chlorpheniramine, etc. The reference teaches formulating a colloidal preparation. Kamishita also teaches  that the neutralization of carboxyvinyl polymers with basic substances is generally so adjusted that the resulting preparation in the form of a gel has a pH proximate to neutrality, i.e. of 6.0 to 7.5. (see, column 3 lines 16-19) Kamishita states (see, column 11 lines 29-35) that it is desirable that the topical preparations have a viscosity of 2,000 to 20,000 a centipoises physical ailment to treat ailments such as dermatitis, muscle pain, joint pain or arthritis . When having a viscosity of more than 8,000 centipoises, the preparations are suited for use as contained in jars or tubes. Kamishita also teaches the process for preparing a gel composition of Example 5 comprising I-menthol, dl-camphor, thymol, vanillyl-n-nonylamide (sensate in the instant claims 8 — 9), wherein the gel composition has a viscosity of 40,000 centipoises and a pH of 7.15. (see, column 14) The final (1000g) gel composition comprises 40g of dl-camphor (4 mw. %, as recited in the instant claims) and 0.2 g of vanillyl-n-nonylamide (0.02 wt.%). 
Caprasse et al. is solely used to show[0019] Colloidal solutions tend to include particles of less than 100 nanometers in size dispersed in the continuous phase.
While Kamishita does not teach the exact weight percentage of sensate as recited in the instant claims, MPEP §2144.05(1(2™4 paragraph) recites:
“ ., a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.
"The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”, Thus, a person having ordinary skill in the art would have been motivated to optimize the weight percentages of the ingredients with a reasonable expectation to prepare the specific gel composition with the desired properties (viscosity, pH and specific gravity as recited in the instant claims). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aranki (U.S. Patent Publication 20170071874 Al) in view of Kamishita (U.S. Patent 4316887 A) and Caprasse et al. (US 20130287856 A1), as applied to claims 1-11, 13-15 and 17, further in view of McAtee et al. (US 5607980 A)
Aranki and Kamishita are as discussed above.
Aranki and Kamishita do not teach linseed oil.
McAtee et al. teaches  a topical compositions having improved skin feel comprising essential oils, skin senates, astringents, skin soothing agents, skin healing agents and the like, [nonlimiting examples of these aesthetic components include clove oil, menthol, camphor, as well as Vegetable oils and hydrogenated vegetable oils such as linseed oil.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate linseed oil in the topical composition. The motivation to incorporate linseed oil in the topical composition is because McAtee et al. teaches  a topical compositions having improved skin feel comprising a vegetable oil such as linseed oil. Hence a skilled artisan would have had reasonable expectation of achieving similar efficacy and results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 26 of Applic. No. 16856171. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to topical analgesic spray composition, comprising: 2 to 4 wt. % menthol; 1 to 3 wt. % camphor, 10 wt. % or more ethanol; and 75 wt. % or more of one or more propellants, whereas the claims herein are drawn to a topical analgesic composition comprising: 12 to 16 wt. % menthol; 4 to 8 wt. % camphor; 2 to 15 wt. % film-forming polymer; and 50 to 70 wt. % solvent, wherein the topical analgesic composition has a viscosity from 800 to 1400 centipoise.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 26 of Applic. No. 16856176. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to topical analgesic gel composition comprising: 12 to 16 wt. % menthol; 4 to 8 wt. % camphor; 0.1 to 2 wt. % carbomer; and 60 to 70 wt. % solvent, wherein the topical analgesic composition has a viscosity from 60,000 to 110,000 centipoise, whereas the claims herein are drawn to a topical analgesic composition comprising: 12 to 16 wt. % menthol; 4 to 8 wt. % camphor; 2 to 15 wt. % film-forming polymer; and 50 to 70 wt. % solvent, wherein the topical analgesic composition has a viscosity from 800 to 1400 centipoise.
The reference teaches an identical formulation comprising the menthol; camphor; 0carbomer; and % solvent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627